Citation Nr: 1244035	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is etiologically related to his inservice noise exposure.

2.  The Veteran's current tinnitus is etiologically related to his inservice noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, because the Board is granting service connection for both claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from January 1968 to August 1970.  In October 2007, the Veteran submitted the above-captioned claims.  He asserted that his current bilateral hearing loss and tinnitus resulted from inservice exposure to acoustic trauma.  After these claims were denied in a March 2008 rating decision, the Veteran perfected an appeal.  These claims have been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


On November 6, 1967, the Veteran underwent an entrance examination for Officer Candidate School.  A clinical examination demonstrated that his internal and external ear canals were normal.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
-
-10
LEFT
-5
-10
-10
-
-5

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Given that the Veteran's entrance examination occurred after November 1, 1967, only the result conforming to the ISO-ANSI standards will be utilized.)  

Further, a PULHES profile demonstrated that the Veteran's "hearing and ears" were assigned a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  There was no indication that the Veteran complained of or was treated for bilateral hearing loss or tinnitus, and no diagnosis of either was provided.  In a contemporaneous report of medical history, the Veteran denied then or ever experiencing ear trouble or hearing loss.  Ultimately, he was deemed qualified for active duty service.

The Veteran's service treatment records do not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.

In August 1970, the Veteran underwent a discharge examination.  The Veteran's external and internal ear canals were deemed clinically normal upon examination.  As demonstrated below, audiometric findings were obtained upon the Veteran's discharge.  These findings echoed the findings from the November 1967 entrance examination.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
-
-10
LEFT
-5
-10
-10
-
-5

A PULHES profile demonstrated that the Veteran's hearing and ears were assigned a score of "1,"indicating a high level of fitness.  A contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing ear trouble or hearing loss.  A diagnosis of bilateral hearing loss or tinnitus was not provided, and the Veteran was deemed qualified for separation.

Three days subsequent to the discharge examination, the Veteran attested that there had been no change in his medical condition.

A review of the Veteran's DD 214 demonstrated that his Military Occupational Specialty was Armored Combat Command Commander, with approximately one year of service in the Republic of Vietnam.  He was awarded the Bronze Star Medal for such service.

According to a January 2000 private audiological report, the Veteran underwent auditory brainstem response testing.  The report did not include the Veteran's report of onset of symptoms or the course thereof.  Testing with respect to the Veteran's right ear demonstrated that the "absolute latencies" were delayed, which was not expected "as hearing was within normal limits in the high frequencies."  Testing with respect to his left ear also demonstrated that the "absolute latencies" were delayed, which was similarly unexpected as "the hearing loss [was] only mild in the high frequencies."  The assessment was "abnormal [auditory brainstem response]."

A March 2000 private treatment report briefly discussed the results from the January 2000 tests.  The diagnosis was "slight hearing loss."  The Veteran was then advised to undergo magnetic resonance imaging.

A February 2005 private treatment report demonstrated that the Veteran underwent a comprehensive evaluation.  During the evaluation, the Veteran specifically denied decreased hearing and tinnitus.  A physical examination showed that his external ear canals were clear, tympanic membranes were unremarkable, and that he heard well at normal ranges.  No contemporaneous audiometric data was provided.

According to a November 2006 private treatment report that primarily concerned coronary artery disease, the Veteran complained of ringing in his ears and hearing loss.  A physical examination did not yield any relevant clinical findings regarding the Veteran's bilateral hearing loss or tinnitus, and no diagnosis of either disorder was provided.

In October 2007, the Veteran submitted the above-captioned claims.  Therein, the Veteran did not provide any information as to the onset or course of either his bilateral hearing loss or tinnitus.

In May 2009, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and tinnitus and, if either/both present, to address the etiological relationship thereof to his active duty service.  The examiner reviewed the Veteran's service treatment records, finding that the Veteran displayed "normal" hearing, bilaterally, at entrance and discharge.  The examiner noted that the Veteran's chief complaint was "bilateral hearing for about 25 years," and that his situation of greatest difficulty was in crowds and restaurants.  The Veteran stated that he was exposed to noise from aircraft and firearms and while serving as a "tanker" with an armored division.  The Veteran was unsure about his inservice use of hearing protection.  The Veteran denied post-service occupational noise exposure working as a lawyer, but endorsed occasional recreational noise exposure associated with hunting, with the use of hearing protection.  The Veteran also complained of constant, bilateral tinnitus with a 25-year history.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
40
LEFT
5
5
15
35
55

The Veteran scored 98 percent on speech recognition testing, bilaterally.  After additional clinical tests, the diagnosis was mild, bilateral sensorineural hearing loss and tinnitus.  The examiner then opined as follows:

The [V]eteran's current hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of military noise exposure[.]

Rationale for opinion given:  The [V]eteran's hearing was normal at separation, so the hearing loss is more likely a post service occurrence.  Without evidence of high frequency hearing loss at separation, the tinnitus is also less likely due to military noise exposure.  The [V]eteran reported onset of tinnitus and hearing loss as approximately 25 years ago, about 14 years after separation.

(Capitalization omitted).  In his August 2009 notice of disagreement, the Veteran asserted that he was exposed to inservice noise associated with the firing of a tank's main gun, small arms fire, grenades, artillery, helicopters, and mortars.  He reiterated his assertion that his current bilateral hearing loss and tinnitus were due to his noise exposure while in service.  He also reported that he was unaware of any hearing conservation program during his active duty service, and that seldom was hearing protection available on firing ranges or in Vietnam.

In an August 2010 statement, the Veteran asserted that the May 2009 VA examiner's opinion was unsupported.  The Veteran emphasized that his post-service occupation as an attorney did not expose him to hazardous noise, whereas he was exposed to acoustic trauma during his active duty service.  The Veteran then asserted that a "myriad" of studies had been completed that demonstrated that hearing loss is not often manifested until many years after noise exposure; however, the Veteran did not submit or identify these studies.  The Veteran also asserted he delayed in submitting the above-captioned claims because he was unaware that he was potentially entitled to disability benefits.

In an October 2010 letter, D.S.P., M.D., F.A.C.S., opined that he treated the Veteran for bilateral hearing loss in 2000 and in October 2010.  Dr. D.S.P. stated that the Veteran reported "significant" exposure to loud noises during his active duty service, but denied "significant" noise exposure since his discharge.  Dr. D.S.P. characterized the Veteran's hearing loss as "substantial" and, in the high frequencies, "severe."  The doctor then opined that the Veteran bilateral hearing loss and tinnitus were "more likely than not . . . due to the noise exposure in the military."  The doctor also opined that "delay onset of the hearing loss and tinnitus is common after such exposure."

Preliminarily, given the Veteran's Military Occupational Specialty and service in Vietnam, the Board finds that the Veteran's reports to be competent and credible evidence of inservice noise exposure to tank fire, small arms fire, artillery fire, mortars, and grenades.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Veteran did not assert and the evidence of record does not support finding that he continuously experienced bilateral hearing loss and tinnitus following his inservice noise exposure.  Indeed, during the May 2009 VA examination, the Veteran marked the onset of his bilateral hearing loss and tinnitus as sometime in or near 1984, which was approximately 14 years after his active service discharge.  The salient issue is, thus, whether the Veteran's delayed-onset bilateral hearing loss and tinnitus are etiologically related to his inservice noise exposure.  The evidence of record included two opinions addressing the etiological relationship between the Veteran's inservice noise exposure and his current bilateral hearing loss and tinnitus:  the May 2009 VA examiner's opinion and Dr. D.S.P.'s October 2010 opinion.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore be stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The May 2009 VA examiner reviewed the Veteran's service treatment records and his assertions, and administered a thorough audiological examination, including ascertaining the Veteran's puretone thresholds at the relevant frequencies.  The examiner then provided an etiological opinion.  With that said, however, the examiner did not provide a rationale for the conclusion reached beyond observing that the Veteran's hearing loss was normal upon service discharge and that the reported onset was 14 years later.  No explanation as to the significance of these observations was provided.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the examiner did not appear to consider the Veteran's lack of post-service occupational noise exposure.  As such, the Board assigns less than full probative value to the May 2009 VA examiner's opinion.

Dr. D.S.P. did not have the benefit of reviewing the Veteran's claims file prior to rendering his October 2010 opinion.  Significantly, although the Veteran accurately reported his inservice experiences, including exposure to acoustic trauma, Dr. D.S.P. was not able to review the Veteran's August 1970 discharge examination, which demonstrated normal hearing, bilaterally.  With that said, however, the rendered opinion appears to account for the findings therein.  Specifically, Dr. D.S.P. opined that the Veteran's bilateral hearing loss and tinnitus had a "delayed" onset, which negates the significance of the normal audiometric findings upon the Veteran's service discharge.  Dr. D.S.P. also considered the Veteran's lack of post-service occupational noise exposure in rendering the opinion.  However, Dr. D.S.P. referenced audiometric data, but did not provide the Veteran's puretone thresholds at the relevant frequency levels.  Moreover, in opining that delayed-onset bilateral hearing loss and tinnitus was common, the doctor did not reference any specific studies, medical literature, or tests.  As such, the Board assigned less than full probative value to Dr. D.S.P.'s October 2010 opinion.  

Although neither opinion is overwhelming, the Board is persuaded by Dr. D.S.P.'s October 2010 opinion for the reasons stated above.  The Board assigned this opinion less than full probative value due to inadequacies contained therein.  Despite this, the Board finds that the opinion was more probative than the VA examiner's May 2009 opinion.  Schoolman, 12 Vet. App. at 310-11; Winsett, 11 Vet. App. at 424-25.  Based on Dr. D.S.P's October 2010 opinion, and with consideration of the other evidence of record and a generous application of the benefit of the doubt, the Board finds service connection for the Veteran's bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


